             Case 1:17-cv-00289-JMS-MJD Document 225-2 Filed 04/16/19 Page 1 of 2 PageID #: 2961
                                                                                                                                                                    Opinion




                       VIEWPOINT
                                             Alternative State-Level Financing for Hepatitis C
                                             Treatment—The “Netflix Model”
                   Mark R. Trusheim, MS      Drug prices in the United States remain the highest in             corporations is charging a higher price per prescription,
                   Sloan School of           the world.1 New payment approaches are needed, a point             even if that approach leads to a lower number of filled pre-
                   Management,               illustratedbythenewtreatmentsforhepatitisCvirus(HCV)               scriptions. With HCV treatments, state Medicaid pro-
                   Massachusetts Institute
                                             infection that are highly effective but also very expensive,       grams and prison systems have responded by limiting ac-
                   of Technology,
                   Cambridge.                at least from the view of many payers, physicians, and pa-         cess to these drugs, even though it would be better if
                                             tients. Five years after the introduction of these drugs, and      persons with infections such as HCV were treated rap-
                   William M. Cassidy,       due in many cases to budgetary constraints of state Med-           idly and broadly and even though current pricing puts
                   MD                        icaid programs and prisons, only 15% of the estimated              these therapies in the range of typical cost-effectiveness
                   US Senate; and
                                             population of more than 3 million individuals with HCV in-         thresholds. Put simply, under the per-prescription model,
                   Louisiana State
                   University Health         fectionintheUnitedStateshavebeentreated.2 Yettheop-                the states’ only alternatives are unappealing: raising taxes
                   Sciences Center,          timal way to treat HCV is at the population level, that is, by     or reallocating funds from other parts of their discretion-
                   Baton Rouge.              treating every patient possible, with as much speed as is          ary budget, including other priorities in health care.9
                                             possible. Doing so would reduce the health consequences                 Based on Wall Street analysts’ revenue projections,
                   Peter B. Bach, MD
                   Health Outcomes
                                             for those infected, generate the most future savings from          this problem is unlikely to see an optimal resolution;
                   Research Group,           improved health, and help decrease future transmission             prices for HCV drugs may decline somewhat over the next
                   Memorial Sloan            of HCV from person to person.                                      decade, but sales of these drugs will decrease even more,
                   Kettering Cancer
                                                   The Department of Health of the State of Louisiana, a        leaving many patients untreated. The eTable in the Sup-
                   Center, New York,
                   New York.                 statewithahighprevalenceofHCVinfectionandlowtreat-                 plement illustrates the projected expected percentage of
                                             ment rates, recently published a Request for Information           individuals with HCV who will receive treatment over the
                                             regardinganalternativepaymentapproach,seekingtoen-                 nextdecadebasedonWallStreetestimatesofrevenueand
                                             gage a drug corporation in a subscription-based arrange-           price projections for the companies that currently mar-
                   Supplemental              ment to pay for HCV treatment for the state’s residents.3          ket HCV treatments. Information is shown for Arkansas,
                   content                   GileadPharmaceuticalsindicatedthecorporation’swilling-             Louisiana,NewMexico,Oklahoma,andTennessee,5states
                                             ness to explore the idea.4 TheNationalGovernorsAssocia-            selected for ranking in the top 12 in each of high HCV in-
                                             tion has released a white paper endorsing subscription-            fection rates, low median incomes, and high percentage
                                             based models for treating HCV infection as well.5                  of individuals within 125% of the federal poverty level.
                                                   In a few media outlets, the idea has been referred
                                             to as “the Netflix model,” a term used to describe sub-            A Market-Based Alternative Payment Approach:
                                             scription-based models in general.6 Netflix is a video-            The Netflix Model for HCV Therapies
                                             streaming service that provides unlimited content for a     The proposed subscription model developed for HCV
                                             flat fee; the analogy is a pharmaceutical corporation       elimination within a state includes several key compo-
                                                                                                                        nents. First, the subscriber should not be
                                                                                                                        the state, but a purchasing coalition con-
                                             [T]he analogy is a pharmaceutical                                          stituting all payers for health care. The co-
                                                                                                                        alition would have 3 purposes: to provide
                                             corporation providing an unlimited                                         scale for the buyer, streamline a statewide
                                             supply of its HCV treatments to treat all                                  effort at HCV elimination across payers,
                                                                                                                        and ensure that the payers collectively re-
                                             infected residents of a state in exchange                                  capture the long-term cost savings from
                                             for a flat recurring fee.                                                  avoided future medical costs. Currently,
                                                                                                                        no payer has sufficient certainty those fu-
                                             providing an unlimited supply of its HCV treatments to ture savings will accrue to them. The purchasing coalition
                                             treat all infected residents of a state in exchange for a would ideally include state governments, private insur-
                                             flat recurring fee. The approach has some resonance with ers, and agencies that cover federal employees, veterans,
                                             the proposal by Sood et al7 that suggested state Med- and military members who reside in the state.
                   Corresponding             icaid programs could pursue a subscription model for            Second, in exchange for the subscription fees over
                   Author: Peter B.          HCV treatments, and with the report from the National a fixed number of years, the drug corporation would not
                   Bach, MD, Health
                   Outcomes Research         Academy of Science, Engineering, and Medicine that sug- only provide access to its HCV therapies, it would also
                   Group, Memorial Sloan     gested these payers pursue licensing of HCV products commit to patient and provider outreach efforts to en-
                   Kettering Cancer          for individuals covered by public programs.8                hance treatment rates in tandem with complementary
                   Center, 485 Lexington
                                                   The current shortfall in HCV treatment is in part due commitments by the purchasing coalition. To ensure
                   Ave, 2nd Floor,
                   New York, NY 10017        to the reliance on the per-prescription revenue model. Of- implementation, the contract between the coalition and
                   (bachp@mskcc.org).        tenwhatgeneratesthemostrevenuesandprofitsfordrug the drug corporation would include bonus or milestone

                   jama.com                                                                                   (Reprinted) JAMA November 20, 2018 Volume 320, Number 19         1977

                                                           © 2018 American Medical Association. All rights reserved.
Downloaded from jamanetwork.com by Indiana University School of Medicine user on 02/08/2019
             Case 1:17-cv-00289-JMS-MJD Document 225-2 Filed 04/16/19 Page 2 of 2 PageID #: 2962
                Opinion Viewpoint



                payments due on achieving predefined public health targets, such                   converted into a steady stream of reliable payments over a predeter-
                as treating 80% of the prevalent population.                                       mined contract period. These numbers are a small fraction of the price
                      Third, the subscription price would be determined through a bid              of treating all residents in the state based on current pricing.
                process open to all manufacturers. The submitted bids would out-                        To be clear, revenues are not the same as profits that drive drug
                line the number of years for the subscription and attendant annual                 company contracting decisions. Production costs will increase with
                fee, the public health performance targets and attendant bonus pay-                the anticipated increased treatment rates. However, the marginal
                ments, and the details of the outreach efforts the manufacturer                    production costs for small molecule drugs are relatively low. Other
                would conduct and then respectively expect of the purchasing co-                   factors affecting profitability may also change under a subscription
                alition. This bid process would be essential to ensuring the best price            model. Manufacturer savings may accrue from lower traditional mar-
                for the purchasing coalition tied to an achievable objective, while not            keting, reimbursement, administrative, and sales activities. But there
                imposing any type of pricing controls on the bidders. The bid and                  will be increased costs from the outreach and program measure-
                the commitments are enabled because there are multiple effective                   ment efforts to achieve the performance targets. These tradeoffs
                treatments for HCV marketed by competing manufacturers that                        will best be assessed by the manufacturers in the context of devel-
                are of a scale that they could take on such an endeavor, in this case,             oping their bids.
                Gilead Pharmaceuticals, AbbVie, and Merck & Co.                                         It might seem that drug corporations would rather just bide their
                                                                                                   time, and charge the most they could for each infected state resi-
                Implementation Steps for the Netflix Model                                         dent eventually treated. But these corporations are aware of their
                Assembling a cross-payer coalition in a state would be unusual, and                future revenue prospects and will use these estimates, or similar pro-
                this coalition would need to be coordinated by an entity commit-                   jections, to gauge whether the subscription-based approach is bet-
                ted to monitoring and evaluating the program. The Center for Medi-                 ter for them. The companies may also be reluctant to ignore a bid-
                care & Medicaid Innovation within the Centers for Medicare & Med-                  ding process that could lead one of their competitors taking the entire
                icaid Services has the requisite authority to test alternative payment             state’s market from them, and then garnering the public relation ben-
                approaches that could lower cost and improve care quality and out-                 efit of helping facilitate important public health gains in that state.
                comes. The Netflix model would fit under its current State Innova-                      This proposal provides the basic reference point for states to
                tion Model framework that weaves together multiple payers around                   pursue a Netflix-type arrangement for HCV treatment, and these cal-
                common payment reform objectives.                                                  culations provide some sense of the price states should be pre-
                     The price of the subscription the corporations may propose is dif-            pared to pay. The Netflix model does raise some regulatory ques-
                ficult to determine in advance. But a starting point could be the price            tions, such as whether a subscription-based payment could be
                at which the annual subscription fees would produce in revenues what               interpreted as a new Medicaid Best Price or whether granting pref-
                the drug corporation was expecting to receive under the current as-                erence to one manufacturer would run afoul of the Medicaid Drug
                sumptions. The eTable in the Supplement displays an estimate of pro-               Rebate Program rules that require coverage of all manufacturers’
                jected revenues over the next 10 years for Gilead for its HCV fran-                products. The benefits to public health, payers, and manufacturers
                chise in each of the 5 states based on analyst estimates and adjusted              appear to justify working together to overcome the hurdles, and in-
                with state-level data. The net present value of these projections pro-             deed, this model might represent a truly disruptive approach to im-
                vides a gauge of the baseline price the corporation might accept for               prove access and reduce long-term costs, while maintaining inno-
                a subscription arrangement, whereby these same cash flows could be                 vation incentives using a market-based mechanism.


                ARTICLE INFORMATION                                    REFERENCES                                            /08/Public-Health-Crises-and-Pharmaceutical
                Published Online: October 29, 2018.                    1. Papanicolas I, Woskie LR, Jha AK. Health care      -Interventions.pdf. Accessed August 14, 2018.
                doi:10.1001/jama.2018.15782                            spending in the United States and other               6. Goldman D. What health care can learn from
                Conflict of Interest Disclosures: Mr Trusheim          high-income countries. JAMA. 2018;319(10):1024-       Netflix. LinkedIn. https://www.linkedin.com/pulse
                has received personal fees from Merck & Co, Shire,     1039. doi:10.1001/jama.2018.1150                      /20130527215225-22738440-what-health-care
                and the Cowen group, as well as LLC earnings           2. America’s overspend: how the pharmaceutical        -can-learn-from-netflix. Accessed August 13, 2018.
                distribution from Co-Bio Consulting LLC, outside       patent problem is fueling high drug prices. I-MAK.    7. Sood N, Ung D, Shankar A, Strom BL. A novel
                the submitted work. Dr Cassidy, R-LA, has received     http://www.i-mak.org/wp-content/uploads/2017          strategy for increasing access to treatment for
                campaign contributions from individuals,               /10/Excess-Costs-Briefing-Paper-FINAL_-2017-10        hepatitis C virus infection for Medicaid
                organizations, and PACs associated with patients,      -24.pdf. Accessed May 25, 2018.                       beneficiaries. Ann Intern Med. 2018;169(2):118-119.
                physicians, biomedical products, health care           3. Louisiana Department of Health. Request for        8. National Academies of Sciences, Engineering,
                delivery, and insurance. Dr Bach has received grants   information on subscription payment models.           and Medicine. A national strategy for the
                from Kaiser Permanente, the Laura and John Arnold      http://www.ldh.la.gov/assets/docs/BehavioralHealth    elimination of hepatitis B and C: phase two report.
                Foundation, and National Institutes of Health Core     /Opioids/SubscriptionPaymentModelRFI.pdf.             https://www.nap.edu/catalog/24731. Accessed
                Grant P30 CA 008748 during the conduct of the          Accessed July 18, 2018.                               August 14, 2018.
                study; and personal fees from the American Society
                for Hospital Pharmacy, Gilead Pharmaceuticals,         4. Kodjak A. Louisiana’s new approach to treating     9. Tribble SJ. Louisiana proposes tapping a
                WebMD, Goldman Sachs, Defined Health, Vizient,         hepatitis C. National Public Radio. https://www.npr   century-old patent law to cut hepatitis C drug
                Foundation Medicine, Anthem, Excellus Health           .org/2018/07/19/630378124/louisianas-new              prices. The Washington Post. https://www
                Plan, Hematology/Oncology Pharmacy Association,        -approach-to-treating-hepatitis-c. Accessed           .washingtonpost.com/national/health-science
                Novartis Pharmaceuticals, Janssen                      July 26, 2018.                                        /louisiana-proposes-tapping-a-century-old-patent
                Pharmaceuticals, Third Rock Ventures, JMP              5. National Governors Association. Public health      -law-to-cut-hepatitis-c-drug-prices/2017/05/02
                Securities, and Grail, outside the submitted work.     crises and pharmaceutical interventions: improving    /fc611990-2f76-11e7-9534-00e4656c22aa_story
                                                                       access while ensuring fiscal sustainability.          .html. Accessed June 5, 2018.
                                                                       https://www.nga.org/wp-content/uploads/2018


         1978   JAMA November 20, 2018 Volume 320, Number 19 (Reprinted)                                                                                               jama.com

                                                              © 2018 American Medical Association. All rights reserved.
Downloaded from jamanetwork.com by Indiana University School of Medicine user on 02/08/2019
